[Cite as R & L Carriers v. Dayton Correctional Inst., 2010-Ohio-4587.]

                                      Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




R & L CARRIERS

       Plaintiff

       v.

DAYTON CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2010-05862-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On April 14, 2010, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court or face dismissal of this case. A review of the docket
reveals plaintiff entity has failed to comply with the court order. Therefore, plaintiff
entity’s case is DISMISSED without prejudice pursuant to Civ.R. 41. The court shall
absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk
cc:

R & L Carriers
600 Gillam Road
Wilmington, Ohio 45177

DRB/laa
Filed 5/25/10
Sent to S.C. reporter 9/17/10